Citation Nr: 0909455	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  07-17 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder.


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1967 until 
August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision by the 
San Juan, Puerto Rico, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the claim sought.

In his April 2007 substantive appeal, the Veteran requested a 
personal hearing at a local VA office before a Decision 
Review Officer.  In June 2007, the appellant was sent a 
letter notifying him that he was scheduled to appear for a 
Board hearing in July 2007.  The Veteran cancelled this 
hearing.  In December 2008, the Veteran requested another 
hearing.  The hearing was scheduled for January 2009.  See 
December 2008 letter to Veteran.  He did not report for this 
hearing and has provided no explanation for his failure to 
report.  His hearing request, therefore, is deemed withdrawn.  
See 38 C.F.R. §§ 20.702(d); 20.704(d) (2008).


FINDING OF FACT

The Veteran's post traumatic stress disorder is etiologically 
related to service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, post 
traumatic stress disorder was incurred in active service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, any error that may have been 
committed with respect to either the duty to notify or assist 
was harmless and need not be further discussed.  

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service 
treatment records, and VA medical records.  Although this 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claim 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be granted for any current disability 
for which it is shown was caused by a disease or injury 
incurred or aggravated during service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  

Establishing entitlement to service connection for post 
traumatic stress disorder  consists of medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f).  The provisions of 
38 C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
Edition (1994) (DSM-IV).
 
The Board finds that the Veteran has provided credible 
evidence that one of his claimed in-service stressors 
actually occurred.  38 C.F.R. § 3.304(f).  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to combat.  In the 
absence of clear and convincing evidence to the contrary, 
occurrence of the claimed in-service stressor may be 
established by the veteran's lay testimony alone.   Id.  

The Veteran is a combat veteran.  His DD-214 documents his 
receipt of the Combat Infantryman's Badge and he has provided 
documentation showing his receipt of an Army Commendation 
Medal with the device for Valor.  Therefore, the Veteran's 
claim of an in-service stressor has been verified.

A comprehensive review of relevant treatment history 
indicates that the requirement of a medical diagnosis of post 
traumatic stress disorder has also been met.  The Veteran 
served in Vietnam from February 1968 until February 1969.  He 
claims he developed post traumatic stress disorder as a 
result his experiences while in Vietnam, to include 
witnessing dead bodies, direct contact in combat, mortar 
attacks, and the loss of life of his co-soldiers and 
leaders.  See stressor statement, January 2006 VA psychiatric 
consult.  The Veteran was diagnosed with post traumatic 
stress disorder related to memories in Vietnam in January 
2006 at a psychiatric consult with a psychiatrist, 
psychologist, and social worker.  The record additionally 
contains extensive notes regarding his treatment for post 
traumatic stress disorder.

At a July 2006 VA examination, the examiner noted that 
although the Veteran met the DSM-IV stressors criteria based 
on his DD-214, such experiences did not produce post 
traumatic stress disorder.  He explained, "[t]he current 
described neuropsychiatric symptoms are related to the 
emotional reactions to his current psychosocial status, 
unemployment, limited income, and geographical separation 
from his family" and are unrelated to Vietnam.  In June 
2006, the Veteran was diagnosed with post traumatic stress 
disorder, which the social worker attributed to the 
termination of his job.

When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need 
only demonstrate that there is an approximate balance of 
positive and negative evidence in order to prevail.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on 
its merits, the evidence must preponderate against the claim.  
Id.

Although the July 2006 VA examiner determined that the 
appellant could not be diagnosed with post traumatic stress 
disorder, the record contains a fully competent diagnosis of 
post traumatic stress disorder based upon the Veteran's 
combat service in Vietnam.  See January 2006 VA medical 
record.  The Board notes that a psychiatrist, psychologist, 
and social worker all contributed to forming this diagnosis, 
and finds this is fully sufficient to satisfy this element.

Finally, the record contains a link, established by medical 
evidence, between the Veteran's post traumatic stress 
disorder and the claimed stressors.  The psychiatrist in 
January 2006 attributed the Veteran's post traumatic stress 
disorder to his experiences in Vietnam.  See January 2006 VA 
psychiatric diagnosis (Axis I post traumatic stress disorder, 
Axis IV Vietnam memories).

Therefore, all elements of a claim of entitlement to service 
connection for post traumatic stress disorder have been met.  
The benefit sought on appeal is granted under the doctrine of 
reasonable doubt.  


ORDER

Entitlement to service connection for post traumatic stress 
disorder is granted.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


